Title: To James Madison from Thomas Jefferson, 31 March 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Mar. 31. 09.
Since my letter of yesterday I have recieved yours of the 27th. & 28th. and in the former the 500. D. for mrs. Trist. The bronze time piece mentioned will run a fortnight, but I found it better to wind it up once a week, as during the 2d. week the greater expansion of the spring occasioned her to lose time. With respect to newspapers, none can now come to Washington for me. Of those which, while there, I ordered & paid for, I directed a discontinuance except 3. or 4. which will come on to me here. Many others were sent gratis (which I rarely opened) to me as President of the US. They probably will be continued to you on the same principle.

I inclose a letter from the Speaker of Indiana on the election of two persons for the legislative council. Such an one was forwarded to me in Oct. by mr. Thomas then Speaker, as he told me; but I never recieved it. He therefore wrote back for another copy which is but now recieved. You will find among the papers I left you, a letter from Govr. Harrison advising as to the choice to be made. Erving seems to have erred in principle, by not taking his stand with the government of Spain de facto. It is the more unlucky as Joseph Bonaparte has been said to be well disposed towards us. Affectionately yours
Th: Jefferson
